IN THE SUPREME COURT OF MISSISSIPPI
                                     NO. 1999-DP-01812-SCT
STEVE KNOX a/k/a STEVE MICHAEL KNOX
v.
STATE OF MISSISSIPPI

DATE OF JUDGMENT:                             09/29/1999
TRIAL JUDGE:                                  HON. FORREST A. JOHNSON, JR.
COURT FROM WHICH APPEALED:                    AMITE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                       GUS GRABLE SERMOS
ATTORNEYS FOR APPELLEE:                       OFFICE OF THE ATTORNEY GENERAL
                                              BY: MARVIN L. WHITE, JR.
                                                   JUDY T. MARTIN
NATURE OF THE CASE:                           CRIMINAL - DEATH PENALTY - DIRECT APPEAL
DISPOSITION:                                  AFFIRMED - 1/24/2002
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                               2/14/2002

      EN BANC.

      SMITH, PRESIDING JUSTICE, FOR THE COURT:

¶1. This case comes to our Court on appeal of Steve Knox from the Circuit Court of Amite County. Knox
was convicted of the capital murder of Ella Mae Spears and sentenced to death. He argues that the State
presented insufficient evidence to prove the underlying felony of robbery and, therefore, the charge of
capital murder; that the evidence is insufficient to support a jury instruction regarding the "heinous, atrocious
or cruel" aggravating factor; and that the language of the instruction is constitutionally inadequate. This Court
finds that all issues raised by Knox are without merit. Therefore, his conviction and sentence are affirmed.

                                                    FACTS

¶2. On October 22, 1998, Ella Mae Spears was scheduled to travel from Liberty to Fayette, Mississippi,
to babysit the children of her niece, Guy Alice Spears Green. When Ms. Spears failed to arrive in Fayette
as scheduled, Green contacted Spears's son, Albert McKnight, who, in turn, contacted Amite County
Sheriff Gene McClendon. McKnight and McClendon then went to Spears's residence in Liberty.

¶3. When they arrived at approximately 2 p.m., the back door of the house leading to the garage was
closed but unlocked, and Spears could not be found. Her purse was on a table inside the house, and her
car was in the carport. McClendon discovered dark stains on the floor of the carport which appeared to be
a blood trail leading to the rear of Spears's car. When he could not locate the car keys, McClendon
contacted the dealership from which the car was purchased and obtained a duplicate key, which was used
to open the trunk. Inside was the deceased body of Spears, covered with a quilt. Autopsy results indicated
that Spears's death was consistent with manual strangulation.
¶4. After discovering the body, Chief Deputy Sheriff Donald Butler left the scene to interview people in the
community to "develop a suspect." Phillip Brown gave him information that Steve Knox was involved in Ms.
Spears's death. Butler and McClendon then began searching for Knox based on the description given to
them by Brown.

¶5. The officers found Knox walking on the side of a road approximately one-quarter of a mile from his
parents' house, where Knox lived and which is located across a field from Spears's house. Butler
questioned Knox about Spears, and Knox denied knowing her. Butler testified that he then noticed some
small "brownish reddish" spots on Knox's left thigh and decided to take Knox to the sheriff's station. While
he was being "frisked," Knox broke away and attempted (unsuccessfully) to flee. In the patrol car Knox
proclaimed his innocence and refused to speak to the investigators. At the station, Butler found a set of keys
in Knox's back pocket, which were later determined to be Spears's missing house and car keys.

¶6. At approximately 6 p.m. on October 22, 1998, investigators went to Knox's parents' house and were
given consent to search. There they found clothing belonging to Knox, including a shirt and a pair of jogging
pants, which were stained with wet, "reddish brown" spots. The next day, Butler confronted Knox with the
clothing.

¶7. Knox admitted that he owned the clothes, and he gave the following account. Knox said he woke up at
approximately 7 a.m. on October 22 and went outside in a field to relieve himself. He said the next thing he
remembered was waking up in the field about mid-morning with blood on his clothes. He then went to his
grandfather's house nearby and went to the bathroom, where he became nauseated and then saw blood on
his shirt, which he attempted to wash off. Knox said he could not remember how the blood got on his shirt.
He then went to his own residence where he changed clothes.

¶8. When Butler asked Knox about the keys in his pocket, Knox said he did not remember how he got
them, but that the jogging pants did not have pockets. He admitted to remembering putting the keys in the
pocket of the blue jeans he was wearing at the time he was taken into custody. He continued to deny
knowing Spears.

¶9. The Amite County Grand Jury returned an indictment against Knox in October, 1998, charging him
with capital murder while in the commission of a robbery pursuant to Miss. Code Ann. § 97-3-19.
Following a change of venue, Knox was tried September 27-29, 1999, in the Franklin County Circuit
Court. The jury found that Knox killed Ella Mae Spears, without justification, while in the act of robbing her
on October 22, 1998, and sentenced him to death.

¶10. Franklin County Circuit Judge Forrest A. Johnson entered the sentencing order on the jury verdict on
September 29, 1999, and on October 1, 1999, transferred the case back to the Amite County Circuit
Court. On October 7, 1999, Knox filed a Motion for a New Trial, or, In the Alternative, for Judgment
Notwithstanding the Verdict. The Amite County Circuit Court denied the motion. Knox timely filed his
notice of appeal.

                                       STANDARD OF REVIEW

¶11. Death sentences must be reviewed under what has been labeled "heightened scrutiny." Flowers v.
State, 773 So. 2d 309, 317 (Miss. 2000). All genuine doubts are to be resolved in favor of the defendant
because "what may be harmless error in a case with less at stake becomes reversible error when the
penalty is death." Balfour v. State, 598 So. 2d 731, 739 (Miss.1992) (quoting Irving v. State, 361 So.
2d 1360, 1363 (Miss. 1978)).

                                                DISCUSSION

      I. THE TRIAL COURT ERRED IN DENYING KNOX'S MOTION FOR DIRECTED
      VERDICT OR JUDGMENT NOTWITHSTANDING THE VERDICT AS TO THE
      CAPITAL MURDER AND THE UNDERLYING FELONY OF ROBBERY.

¶12. Knox contends that the State presented insufficient evidence to prove the underlying felony of robbery
and, therefore, the charge of capital murder. When reviewing the sufficiency of the evidence, this Court
looks to all of the evidence before the jurors to determine whether a reasonable, hypothetical juror could
find, beyond a reasonable doubt, that the defendant is guilty. Jackson v. State, 614 So. 2d, 965, 972
(Miss. 1993). All of the evidence must be considered in the light most favorable to the verdict, and the
credible evidence consistent with guilt must be accepted as true. Gleeton v. State, 716 So. 2d 1083,
1087 (Miss. 1998) (citing Franklin v. State, 676 So. 2d 287, 288 (Miss. 1996); Wetz v. State, 503 So.
2d 803, 808 (Miss. 1987)). "The prosecution must be given the benefit of all favorable inferences that may
reasonably be drawn from the evidence." Id.

¶13. Knox does not argue that the jury was not adequately instructed by the trial court on the questions of
law involved in a felony murder. The trial court fully instructed the jury on the statutory definition of robbery:

      Every person who shall feloniously take the personal property of another in his presence or from his
      person and against his will, by violence to his person or by putting such person in fear of some
      immediate injury to his person, shall be guilty of robbery.

Miss. Code Ann. § 97-3-73 (2000) (emphasis added). Instead, Knox argues that the State failed to prove
that he intended to rob Spears when he killed her. He relies on Register v. State, 232 Miss 128, 97 So.
2d 919, 921-22 (1957), for the proposition that robbery requires that the taking of the property "be the
result of force or fear; and force or fear which is a consequence, and not the means, of the taking, will not
suffice." Knox argues that because no direct evidence was presented as to when and under what
circumstances he came into possession of Ms. Spears's keys, the jury could not have determined, beyond a
reasonable doubt, that he intended to take Ms. Spears's keys from her or that he took them from her after
she was killed.

¶14. It is not necessary that the victim be deprived of property prior to death to sustain a conviction for
robbery. West v. State, 463 So. 2d 1048, 1056 (Miss. 1985). "An indictment charging a killing occurring
'while engaged in the commission of [robbery]' includes the actions of the defendant leading up to the felony,
the attempted felony, and flight from the scene of the felony." West v. State, 553 So. 2d 8, 13 (Miss.
1989). See also Turner v. State, 732 So. 2d 937, 950 (Miss. 1999). "Intent to do an act or commit a
crime is also a question of fact to be gleaned by the jury from the facts shown in each case." Shanklin v.
State, 290 So. 2d 625, 627 (Miss. 1974). Fully considering the crime in question, the location of Spears'
body in the trunk of her car, and the keys to that car in Knox's possession even after he changed his
clothes, it is clearly a question for the jury whether Spears was robbed or whether it was Knox's intent to
rob her. Unquestionably, the proof demonstrates that Spears was strangled which caused large amounts of
blood to accumulate in her lungs, which would have resulted in a slow, heinous death. A blood trail led from
a spot in her garage to the trunk of her car, with no sign of entry into her home, all of which indicates that
Knox took the keys from Spears's person while she was in the garage.

¶15. Furthermore, it is most significant that Knox was in possession of Spears's car and house keys - her
personal property - at the time he was arrested. Miss. Code Ann. § 97-3-73 clearly establishes the
necessary elements for proof of robbery, including the taking of personal property of another. The
Legislature did not place a value in determining what constitutes personal property of another. Had the
Legislature intended otherwise it would have so stated in the statute. This Court has stated, "The taking of
property was the element relevant to establish each charge regardless of its value." Holly v. State, 671 So.
2d 32, 45 (Miss. 1996). Thus, the fact that Knox took only the victim's house and car keys which were of
mere nominal value is of no great concern. This Court has upheld the underlying felony of robbery where
only property of nominal or modest value was taken. In Fisher v. State, 481 So. 2d 203 (Miss. 1985), the
Court stated:

      There is evidence that Fisher took from Melinda Gail Weathers several pieces of jewelry, personal
      property having some value, although modest. The same evidence mentioned above would enable any
      reasonable juror to conclude beyond a reasonable doubt that this taking was by violence to her
      person or by putting her in fear of immediate personal injury. Fisher's felonious intent is similarly
      shown by that which the established facts and circumstances show that he did. Wheat v. State, 420
So. 2d 229, 238-39 (Miss. 1982); Voyles v. State, 362 So. 2d 1236, 1242-43 (Miss. 1978). We
      hold that the evidence in this case was legally adequate to establish that Larry Fisher committed the
      underlying felony of robbery of Melinda Gail Weathers.

418 So. 2d at 213. This Court has also affirmed a capital murder conviction with the underlying robbery for
a mere $12.00. Manning v. State, 735 So. 2d 323 (Miss. 1999).

¶16. The Supreme Court of New York, in People v. Gonzalez, 254 A.D.2d 157, 158, 681 N.Y.S.2d 3,
4 (N.Y. App. Div. 1998), also addressed this issue in upholding a robbery conviction when the theft
involved only car keys, property of nominal or modest value. That court stated, "The evidence supported
defendant's conviction of robbery rather than attempted robbery based upon his role in the theft of car
keys." Id. (citing People v. Laster, 241 A.D.2d 306, 659 N.Y.S.2d 38 (N.Y. App. Div. 1997), lv.
denied 90 N.Y.2d 941, 664 N.Y.S.2d 759, 687 N.E.2d 656 (N.Y. 1997)).

¶17. Knox argues that he could have used the keys to open the trunk of the car to conceal Spears's body,
then absent-mindedly placed the keys in his pocket. This argument is contradicted by the evidence. The
pants Knox was wearing at the time of the murder had no pockets. Knox stated that he remembered
changing clothes and that, at that time, he put the keys into his pocket.

¶18. Here, the elements of robbery by theft of house and car keys, the underlying felony, was clearly
established and proven beyond a reasonable doubt. Again, when the defendant is discovered with the
personal property of the deceased on his person it is entirely within reason for the jury to find that this fact in
itself constitutes robbery. It is also within the jury's province to conclude that Knox killed Spears intending
to take her car and that he either failed to do so or intended to return at a later time. This assignment of
error is without merit.

      II. WHETHER THE TRIAL COURT ERRED IN GRANTING INSTRUCTION S-8
      REGARDING THE "ESPECIALLY HEINOUS, ATROCIOUS OR CRUEL"
      AGGRAVATING FACTOR.
¶19. Knox contends the language of Sentencing Instruction S-8 is constitutionally inadequate and also that
the State failed to introduce sufficient evidence at the sentencing hearing to support the instruction.
Instruction S-8 states:

      The Court instructs the jury that in considering whether the capital offense was especially heinous,
      atrocious or cruel; heinous means extremely wicked or shockingly evil; atrocious means outrageously
      wicked and vile; and cruel means designed to inflict a high degree of pain with indifference to, or even
      enjoyment of the suffering of others.

      An especially heinous, atrocious or cruel capital offense is one accompanied by such additional acts
      as to set the crime apart from the norm of capital murders - the conscienceless or pitiless crime which
      is unnecessarily torturous to the victim. If you find from the evidence beyond a reasonable doubt that
      the defendant utilized a method of killing which caused serious mutilation, that there was
      dismemberment of the body prior to death, that the defendant inflicted physical or mental pain before
      death, that there was mental torture and aggravation before death, or that a lingering or torturous
      death was suffered by the victim, then you may find this aggravating circumstance.

¶20. Knox maintains that language identical to the first paragraph of the above instruction was held
unconstitutional by the United States Supreme Court in Shell v. Mississippi, 498 U.S. 1, 111 S. Ct. 313,
112 L. Ed. 2d 1 (1990). In Shell, the Supreme Court found that, used alone, language identical to that used
in the first paragraph of instruction S-8 was not constitutionally sufficient. Id. at 2, 111 S.Ct. at 314.
However, the language used in the first sentence of the second paragraph was determined by the Supreme
Court to be a proper limiting instruction to the Shell language in Clemons v. Mississippi, 494 U.S. 738,
110 S. Ct. 1441, 108 L. Ed. 2d 725 (1990). This Court has repeatedly held this instruction to be
constitutionally sufficient. See, e.g., Puckett v. State, 737 So. 2d 322, 359-60 (Miss. 1999); Jackson v.
State, 684 So. 2d 1213, 1236-37 (Miss.1996). This argument is wholly without merit.

¶21. Knox also argues that the State failed to offer evidence sufficient to support the instruction. Again,
when reviewing a challenge to the sufficiency of the evidence, this Court considers all of the evidence in the
light most consistent with the verdict, giving the State the benefit of all inferences favorable to the verdict.
Evans v. State, 725 So. 2d 613, 691 (Miss. 1997) (reviewing sufficiency of evidence to support
aggravating circumstance). This Court finds that there was sufficient evidence in the record to warrant the
instruction.

¶22. This Court has stated that the number of wounds and the fact that death was not immediate, but
prolonged may be properly considered as evidence supporting a jury's finding of the aggravating factor at
issue. Davis v. State, 684 So. 2d 643, 662 (Miss.1996). Dr. Steven Hayne, who performed the autopsy
on Spears, testified that the cause of death was manual strangulation. The proof demonstrates that the
strangulation caused large amounts of blood to accumulate in Spears's lungs, which would have resulted in a
slow, heinous death, taking anywhere from one to three minutes. Dr. Hayne testified that death by manual
strangulation is painful and that Spears's body showed that she had struggled against her attacker. Spears
suffered extensive bruising on the face, chest, and neck as well as cuts and abrasions on those areas. Dr.
Hayne testified that there was extensive bleeding from by cuts on the forehead as well as from the nose and
mouth. Dr. Hayne explained that Spears's blood had escaped from the blood vessels, travelled up the
airway, mixed with air forming bloody froth, and eventually left the nose and mouth and flowed over the
external surface of her body.
¶23. Knox relies on Taylor v. State, 672 So. 2d 1246 (Miss. 1996), for the proposition that death by
strangulation cannot be an "especially heinous" manner of death. Taylor is distinguishable from the case sub
judice. In Taylor, the victim's badly decomposed body was found nearly two months after her
disappearance. There was no evidence before the jury as to how the crime was actually committed or that
the victim was even conscious or aware of her impending death at the time of the murder. Id. at 1276
(majority), 1278 (Lee, C.J., concurring). This Court concluded that whether the victim's death was
"especially heinous" was purely a matter of speculation. Id. at 1276.

¶24. In the case sub judice, the jury was not required to so speculate. The proof demonstrated that Spears
was conscious at the time of her death, that her death was slow and painful, that she struggled against her
attacker, and that she suffered numerous injuries to her body, all prior to being stuffed into the trunk of her
car. This assignment of error is without merit.

      III. WHETHER THE SENTENCE OF DEATH IS A DISPROPORTIONATE PENALTY
      IN THIS CASE.

¶25. Miss. Code Ann. § 99-19-105(3) (2000) requires that a proportionality review be conducted by this
Court when affirming a death sentence in a capital case. It does not appear that Knox's death sentence was
imposed under the influence of passion, prejudice or any other arbitrary factor. As discussed previously, the
evidence supports the "heinous, atrocious, or cruel" aggravating factor. Finally, it does not appear upon
comparison to other factually similar cases where the death sentence was imposed, that the sentence of
death is disproportionate in this case. See Appendix of death penalty cases decided by this Court. Having
given individualized consideration to Knox and the crimes in the present case, this Court concludes that
there is nothing about Knox or his crimes that would make the death penalty excessive or disproportionate
in this case. See Doss v. State, 709 So. 2d 369 (Miss.1997) (death sentence was proportionate where
defendant robbed and shot victim); Cabello v. State, 471 So. 2d 332, 350 (Miss. 1985) (death sentence
was proportionate where defendant strangled and robbed victim); Evans v. State, 422 So. 2d 737, 739
(Miss.1982) (death sentence was proportionate where defendant robbed and shot victim).

                                              CONCLUSION

¶26. The State presented sufficient evidence to support the underlying felony of robbery, and therefore the
charge of capital murder. Furthermore, the evidence was sufficient to support the "heinous, atrocious or
cruel" aggravating factor, and the language employed in instruction S-8 has been repeatedly approved by
this Court. Therefore, the judgment of the circuit court is affirmed.

¶27. CONVICTION OF CAPITAL MURDER AND SENTENCE OF DEATH BY LETHAL
INJECTION AFFIRMED.

      PITTMAN, C.J., WALLER, COBB, DIAZ, CARLSON AND GRAVES, JJ., CONCUR.
      McRAE, P.J., CONCURS IN RESULT ONLY. EASLEY, J., CONCURS WITH
      SEPARATE WRITTEN OPINION JOINED BY SMITH, P.J., WALLER, COBB AND
      CARLSON, JJ.

      EASLEY, JUSTICE, CONCURRING:

¶28. Ella Mae Spears (Spears) was a mother and grandmother who was silenced by a brutal murder. Who
speaks for Spears? The evidence does. Hard evidence was presented to a Franklin County jury to support
Knox's conviction for capital murder.

¶29. There exists sufficient evidence to support the underlying felony of robbery, a necessary element to
elevate the crime of murder to capital murder. See Miss. Code Ann. §§ 97-3-19(2) & -73 (2000).

¶30. First, the facts prove that Spears was murdered by strangulation in her garage, and her body thrown
into the trunk of her car. Second, the keys to Spears's car and house were found on Knox when he was
questioned by the police. Third, when recovered, Knox's clothes had Spears's blood on them. Fourth,
Knox drug Spears's body to place it inside the trunk thereby leaving a blood trail. Fifth, Knox took
Spears's keys from her body. The blood trail proves these facts. There was no blood trail going to the
house or in the car's interior which proves Knox did not enter Spears's house or car to take her keys, but
he took the keys directly off Spears's person. Sixth, Spears's body was covered with a large amount of her
own blood, which shows during the strangulation Spears struggled for her life before dying. Spears's blood
came from a head wound and from the blood depositing in her lungs. Her murder was not fast or painless
but, instead, was a heinous, brutal death. ¶31. The evidence presented to the jury in this case clearly
established beyond a reasonable doubt all elements necessary to determine Knox robbed Spears by taking
her keys and murdering her. Pursuant to Miss. Code Ann. § 97-3-19(2) the murder of Spears, elevated by
the robbery, constitutes capital murder. At trial, the jury heard this same evidence and found Knox guilty of
capital murder.

¶32. Keys unlock our dwellings, transportation, and safe deposit boxes. Keys are clearly personal property
and would not be freely given to an intruder without violence or a threat of violence. In adopting Miss.
Code Ann. § 97-3-73, the Mississippi Legislature did not place any minimum value on personal property in
deciding what constitutes personal property; therefore, keys are personal property. See Manning v. State,
735 So. 2d 323 (Miss. 1999). In Manning, this Court affirmed a conviction of capital murder where the
underlying felony of robbery was for only twelve dollars. Furthermore, the intent to commit robbery is a
question of fact for the jury, and it is within the jury's province to reasonably infer robbery based upon the
facts and circumstances of the case. The Mississippi Legislature made it quite clear that any personal
property taken against one's will, by violence or fear of violence, would be robbery.

¶33. The jury, as trier of fact, heard the facts of the case and drew a permissible inference from these facts
that Knox's motive was to rob Spear. Unless the defendant expresses his intent, the only method by which
his intent or motive to rob may be proven is by showing his acts at the time in question, the circumstances
surrounding the incident. Wheat v. State, 420 So. 2d 229, 238 (Miss. 1982); Voyles v. State, 362 So. 2d
1236, 1243 (Miss. 1978). There is no doubt here that there is sufficient evidence from which a reasonable
person could infer Knox's intent to rob, and this Court, therefore, has a duty to respect the jury's decision.
In the instant case, the inference as to Knox's motive was not based on mere assumptions, presumptions or
probabilities.

¶34. For these reasons, I strongly concur with the majority to affirm Knox's conviction and death sentence
for capital murder.

     SMITH, P.J., WALLER, COBB AND CARLSON, JJ., JOIN THIS OPINION.


                                                APPENDIX
                         DEATH CASES AFFIRMED BY THIS COURT

Berry v. State, -- So.2d -- (Miss. 2001).

Snow v. State, 800 So. 2d 472 (Miss. 2001).

Mitchell v. State, 792 So. 2d 192 (Miss. 2001).

Puckett v. State, 788 So. 2d 752 (Miss. 2001). * following remand.

Goodin v. State, 787 So. 2d 639 (Miss. 2001).

Jordan v. State, 786 So. 2d 987 (Miss. 2001).

Manning v. State, 765 So. 2d 516 (Miss. 2000). *following remand.

Eskridge v. State, 765 So. 2d 508 (Miss. 2000).

McGilberry v. State, 741 So. 2d 894 (Miss. 1999).

Puckett v. State, 737 So. 2d 322 (Miss. 1999). *remanded for Batson hearing.

Manning v. State, 735 So. 2d 323 (Miss. 1999). *remanded for Batson hearing.

Hughes v. State, 735 So. 2d 238 (Miss. 1999).

Turner v. State, 732 So. 2d 937 (Miss. 1999).

Smith v. State, 729 So. 2d 1191 (Miss. 1998).

Burns v. State, 729 So. 2d 203 (Miss. 1998).

Jordan v. State, 728 So. 2d 1088 (Miss. 1998).

Gray v. State, 728 So. 2d 36 (Miss. 1998).

Manning v. State, 726 So. 2d 1152 (Miss. 1998).

Woodward v. State, 726 So. 2d 524 (Miss. 1997).

Bell v. State, 725 So. 2d 836 (Miss. 1998).

Evans v. State, 725 So. 2d 613 (Miss. 1997).

Brewer v. State, 725 So. 2d 106 (Miss. 1998).

Crawford v. State, 716 So. 2d 1028 (Miss. 1998).

Doss v. State, 709 So. 2d 369 (Miss. 1996).

Underwood v. State, 708 So. 2d 18 (Miss. 1998).
Holland v. State, 705 So. 2d 307 (Miss. 1997). DEATH CASES AFFIRMED BY THIS COURT

                                               (continued)

Wells v. State, 698 So. 2d 497 (Miss. 1997).

Wilcher v. State, 697 So. 2d 1087 (Miss. 1997).

Wiley v. State, 691 So. 2d 959 (Miss. 1997).

Brown v. State, 690 So. 2d 276 (Miss. 1996).

Simon v. State, 688 So. 2d 791 (Miss.1997).

Jackson v. State, 684 So. 2d 1213 (Miss. 1996).

Williams v. State, 684 So. 2d 1179 (Miss. 1996).

Davis v. State, 684 So. 2d 643 (Miss. 1996).

Taylor v. State, 682 So. 2d. 359 (Miss. 1996).

Brown v. State, 682 So. 2d 340 (Miss. 1996).

Blue v. State, 674 So. 2d 1184 (Miss. 1996).

Holly v. State, 671 So. 2d 32 (Miss. 1996).

Walker v. State, 671 So. 2d 581(Miss. 1995).

Russell v. State, 670 So. 2d 816 (Miss. 1995).

Ballenger v. State, 667 So. 2d 1242 (Miss. 1995).

Davis v. State, 660 So. 2d 1228 (Miss. 1995).

Carr v. State, 655 So. 2d 824 (Miss. 1995).

Mack v. State, 650 So. 2d 1289 (Miss. 1994).

Chase v. State, 645 So. 2d 829 (Miss. 1994).

Foster v. State, 639 So. 2d 1263 (Miss. 1994).

Conner v. State, 632 So. 2d 1239 (Miss. 1993).

Hansen v. State, 592 So. 2d 114 (Miss. 1991).

                         DEATH CASES AFFIRMED BY THIS COURT

                                               (continued)

*Shell v. State, 554 So. 2d 887 (Miss. 1989), Shell v. Mississippi, 498 U.S. 1 (1990) reversing, in
part, and remanding, Shell v. State, 595 So. 2d 1323 (Miss. 1992) remanding for new sentencing hearing.

Davis v. State, 551 So. 2d 165 (Miss. 1989).

Minnick v. State, 551 So. 2d 77 (Miss. 1989).

*Pinkney v. State, 538 So. 2d 329 (Miss. 1989), Pinkney v. Mississippi, 494 U.S. 1075 (1990)
vacating and remanding Pinkney v. State, 602 So. 2d 1177 (Miss. 1992) remanding for new sentencing
hearing.

*Clemons v. State, 535 So. 2d 1354 (Miss. 1988), Clemons v. Mississippi, 494 U.S. 738 (1990)
vacating and remanding, Clemons v. State, 593 So. 2d 1004 (Miss. 1992) remanding for new sentencing
hearing.

Woodward v. State, 533 So. 2d 418 (Miss. 1988).

Nixon v. State, 533 So. 2d 1078 (Miss. 1987).

Cole v. State, 525 So. 2d 365 (Miss. 1987).

Lockett v. State, 517 So. 2d 1346 (Miss. 1987).

Lockett v. State, 517 So. 2d 1317 (Miss. 1987).

Faraga v. State, 514 So. 2d 295 (Miss. 1987).

*Jones v. State, 517 So. 2d 1295 (Miss. 1987), Jones v. Mississippi, 487 U.S. 1230 (1988) vacating
and remanding, Jones v. State, 602 So. 2d 1170 (Miss. 1992) remanding for new sentencing hearing.

Wiley v. State, 484 So. 2d 339 (Miss. 1986).

Johnson v. State, 477 So. 2d 196 (Miss. 1985).

Gray v. State, 472 So. 2d 409 (Miss. 1985).

Cabello v. State, 471 So. 2d 332 (Miss. 1985).

                         DEATH CASES AFFIRMED BY THIS COURT

                                               (continued)

Jordan v. State, 464 So. 2d 475 (Miss. 1985).

Wilcher v. State, 455 So. 2d 727 (Miss. 1984).

Billiot v. State, 454 So. 2d 445 (Miss. 1984).

Stringer v. State, 454 So. 2d 468 (Miss. 1984).

Dufour v. State, 453 So. 2d 337 (Miss. 1984).

Neal v. State, 451 So. 2d 743 (Miss. 1984).
Booker v. State, 449 So. 2d 209 (Miss. 1984).

Wilcher v. State, 448 So. 2d 927 (Miss. 1984).

Caldwell v. State, 443 So. 2d 806 (Miss. 1983).

Irving v. State, 441 So. 2d 846 (Miss. 1983).

Tokman v. State, 435 So. 2d 664 (Miss. 1983).

Leatherwood v. State, 435 So. 2d 645 (Miss. 1983).

Hill v. State, 432 So. 2d 427 (Miss. 1983).

Pruett v. State, 431 So. 2d 1101 (Miss. 1983).

Gilliard v. State, 428 So. 2d 576 (Miss. 1983).

Evans v. State, 422 So. 2d 737 (Miss. 1982).

King v. State, 421 So. 2d 1009 (Miss. 1982).

Wheat v. State, 420 So. 2d 229 (Miss. 1982).

Smith v. State, 419 So. 2d 563 (Miss. 1982).

Johnson v. State, 416 So. 2d 383 (Miss.1982).

Edwards v. State, 413 So. 2d 1007 (Miss. 1982).

Bullock v. State, 391 So. 2d 601 (Miss. 1980).

Reddix v. State, 381 So. 2d 999 (Miss. 1980).

                         DEATH CASES AFFIRMED BY THIS COURT

                                               (continued)

Jones v. State, 381 So. 2d 983 (Miss. 1980).

Culberson v. State, 379 So. 2d 499 (Miss. 1979).

Gray v. State, 375 So. 2d 994 (Miss. 1979).

Jordan v. State, 365 So. 2d 1198 (Miss. 1978).

Voyles v. State, 362 So. 2d 1236 (Miss. 1978).

Irving v. State, 361 So. 2d 1360 (Miss. 1978).

Washington v. State, 361 So. 2d 6l (Miss. 1978).
Bell v. State, 360 So. 2d 1206 (Miss. 1978).

* Case was originally affirmed in this Court but on remand from U. S. Supreme Court, case was remanded
by this Court for a new sentencing hearing.

                       DEATH CASES REVERSED AS TO GUILT PHASE

                                     AND SENTENCE PHASE

Randall v. State, -- So. 2d -- (Miss. 2001).

Flowers v. State, 773 So. 2d 309 (Miss. 2000).

Edwards v. State, 737 So. 2d 275 (Miss. 1999).

Smith v. State, 733 So. 2d 793 (Miss. 1999).

Porter v. State, 732 So. 2d 899 (Miss. 1999).

Kolberg v. State, 704 So. 2d 1307 (Miss. 1997).

Snelson v. State, 704 So. 2d 452 (Miss. 1997).

Fusilier v. State, 702 So. 2d 388 (Miss. 1997).

Howard v. State, 701 So. 2d 274 (Miss. 1997).

Lester v. State, 692 So. 2d 755 (Miss. 1997).

Hunter v. State, 684 So. 2d 625 (Miss. 1996).

Lanier v. State, 684 So. 2d 93 (Miss. 1996).

Giles v. State, 650 So. 2d 846 (Miss. 1995).

Duplantis v. State, 644 So. 2d 1235 (Miss. 1994).

Harrison v. State, 635 So. 2d 894 (Miss. 1994).

Butler v. State, 608 So. 2d 314 (Miss. 1992).

Jenkins v. State, 607 So. 2d 1171 (Miss. 1992).

Abram v. State, 606 So. 2d 1015 (Miss. 1992).

Balfour v. State, 598 So. 2d 731 (Miss. 1992).

Griffin v. State, 557 So. 2d 542 (Miss. 1990).

Bevill v. State, 556 So. 2d 699 (Miss. 1990).

West v. State, 553 So. 2d 8 (Miss. 1989).
Leatherwood v. State, 548 So. 2d 389 (Miss. 1989).

Mease v. State, 539 So. 2d 1324 (Miss. 1989).

Houston v. State, 531 So. 2d 598 (Miss. 1988).

                      DEATH CASES REVERSED AS TO GUILT PHASE

                                    AND SENTENCE PHASE

                                               (continued)

West v. State, 519 So. 2d 418 (Miss. 1988).

Davis v. State, 512 So. 2d 129l (Miss. 1987).

Williamson v. State, 512 So. 2d 868 (Miss. 1987).

Foster v. State, 508 So. 2d 1111 (Miss. 1987).

Smith v. State, 499 So. 2d 750 (Miss. 1986).

West v. State, 485 So. 2d 681 (Miss. 1985).

Fisher v. State, 481 So. 2d 203 (Miss. 1985).

Johnson v. State, 476 So. 2d 1195 (Miss. 1985).

Fuselier v. State, 468 So. 2d 45 (Miss. 1985).

West v. State, 463 So. 2d 1048 (Miss. 1985).

Jones v. State, 461 So. 2d 686 (Miss. 1984).

Moffett v. State, 456 So. 2d 714 (Miss. 1984).

Lanier v. State, 450 So. 2d 69 (Miss. 1984).

Laney v. State, 421 So. 2d 1216 (Miss. 1982).

                                   DEATH CASES REVERSED

                           AS TO PUNISHMENT AND REMANDED

                      FOR RESENTENCING TO LIFE IMPRISONMENT




Reddix v. State, 547 So. 2d 792 (Miss. 1989).

Wheeler v. State, 536 So. 2d 1341 (Miss. 1 988).
White v. State, 532 So. 2d 1207 (Miss. 1988).

Bullock v. State, 525 So. 2d 764 (Miss. 1987).

Edwards v. State, 441 So. 2d 84 (Miss. l983).

Dycus v. State, 440 So. 2d 246 (Miss. 1983).

Coleman v. State, 378 So. 2d 640 (Miss. 1979).

                               DEATH CASES REVERSED AS TO

                    PUNISHMENT AND REMANDED FOR A NEW TRIAL

                                ON SENTENCING PHASE ONLY

King v. State, 784 So. 2d 884 (Miss. 2001).

Walker v. State, 740 So. 2d 873 (Miss. 1999).

Watts v. State, 733 So. 2d 214 (Miss. 1999).

West v. State, 725 So. 2d 872 (Miss. 1998).

Smith v. State, 724 So. 2d 280 (Miss. 1998).

Berry v. State, 703 So. 2d 269 (Miss. 1997).

Booker v. State, 699 So. 2d 132 (Miss. 1997).

Taylor v. State, 672 So. 2d 1246 (Miss. 1996).

*Shell v. State, 554 So. 2d 887 (Miss. 1989), Shell v. Mississippi, 498 U.S. 1 (1990) reversing, in
part, and remanding, Shell v. State 595 So. 2d 1323 (Miss. 1992) remanding for new sentencing hearing.

*Pinkney v. State, 538 So. 2d 329 (Miss. 1989), Pinkney v. Mississippi, 494 U.S. 1075 (1990)
vacating and remanding, Pinkney v. State, 602 So. 2d 1177 (Miss. 1992) remanding for new sentencing
hearing.

*Clemons v. State, 535 So. 2d 1354 (Miss. 1988), Clemons v. Mississippi, 494 U.S. 738 (1990)
vacating and remanding, Clemons v. State, 593 So. 2d 1004 (Miss. 1992) remanding for new sentencing
hearing.

*Jones v. State, 517 So. 2d 1295 (Miss. 1987), Jones v. Mississippi, 487 U.S. 1230 (1988) vacating
and remanding, Jones v. State, 602 So. 2d 1170 (Miss. 1992) remanding for new sentencing hearing.

Russell v. State, 607 So. 2d 1107 (Miss. 1992).

Holland v. State, 587 So. 2d 848 (Miss. 1991).

Willie v. State, 585 So. 2d 660 (Miss. 1991).
Ladner v. State, 584 So. 2d 743 (Miss. 1991).

Mackbee v. State, 575 So. 2d 16 (Miss. 1990).

                               DEATH CASES REVERSED AS TO

                    PUNISHMENT AND REMANDED FOR A NEW TRIAL

                                ON SENTENCING PHASE ONLY

                                              (continued)

Berry v. State, 575 So. 2d 1 (Miss. 1990).

Turner v. State, 573 So. 2d 657 (Miss. 1990).

State v. Tokman, 564 So. 2d 1339 (Miss. 1990).

Johnson v. State, 547 So. 2d 59 (Miss. 1989).

Williams v. State, 544 So. 2d 782 (Miss. 1989); sentence aff'd 684 So. 2d 1179 (1996).

Lanier v. State, 533 So. 2d 473 (Miss. 1988).

Stringer v. State, 500 So. 2d 928 (Miss. 1986).

Pinkton v. State, 481 So. 2d 306 (Miss. 1985).

Mhoon v. State, 464 So. 2d 77 (Miss. 1985).

Cannaday v. State, 455 So. 2d 713 (Miss. 1984).

Wiley v. State, 449 So. 2d 756 (Miss. 1984); resentencing affirmed, Wiley v. State, 484 So. 2d 339
(Miss. 1986), cert. denied Wiley v. Mississippi, 479 U.S. 1036 (1988); resentencing ordered, Wiley v.
State, 635 So. 2d 802 (Miss. 1993) following writ of habeas corpus issued pursuant to Wiley v. Puckett,
969 So. 2d 86, 105-106 (5th Cir. 1992); resentencing affirmed, Wiley v. State, 95-DP-00149, February
13, 1997 (rehearing pending).

Williams v. State, 445 So. 2d 798 (Miss. 1984).

* Case was originally affirmed in this Court but on remand from U. S. Supreme Court, case was remanded
by this Court for a new sentencing hearing.